—Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered June 26, 2001, which granted respondent’s cross motion to dismiss the proceeding as premature without prejudice to commencement of a new dissolution proceeding upon a determination by the Surrogate’s Court that petitioner, the executor and trustee under his son’s will, legally received the shares under the will, unanimously reversed, on the law, without costs, the cross motion denied, the petition reinstated and the matter remanded for further proceedings.
In dismissing this proceeding to dissolve a four shareholder cooperative corporation of which petitioner’s son was one of the original shareholders and the owner of 50 of the 140 issued shares of the corporation at the time of his death, the IAS court found there were questions as to the testator’s intent because the lease to the cooperative apartment, where the son had resided with his friend, was appurtenant to the shares he bequeathed to one entity, a trust, while simultaneously giving a possessory interest in the apartment to his friend. However, the testator’s will specifically bequeathed “all stock I may own or have an interest in [in] ninth street estates, inc. * * * and any lease or occupancy right that I may have in Apartment No. 5/6 * * * to my trustee, in trust, for the following uses and purposes: * * * My friend * * * shall be permitted to use and occupy [the] apartment * * * during his natural life.” Upon the testator’s death, his estate became the owner of the shares and of the lease inasmuch as they both passed to the executor as personal property by operation of law. (Matter of Starbuck, 251 NY 439; Matter of Bloch v Gershman, 272 App Div 218, 221; Joint Props. Owners v Deri, 113 AD2d 691, 693.)
The testator’s intent is clear and petitioner, as executor of the estate, has standing to bring this proceeding to dissolve a corporation of which the estate is a shareholder. Concur—Tom, J.P., Andrias, Saxe, Wallach and Rubin, JJ.